Title: To Benjamin Franklin from Richard Penn, Jr., 20 October 1778
From: Penn, Richard, Jr.
To: Franklin, Benjamin


Dear Sir.
London Octobr. 20th. 1778.
   Nothing but Necessity cou’d have induc’d me to take the liberty of begging your Attention for a few moments, from those Various and important Affairs with which you are Entrusted and which you have Executed with so much Reputation to yourself, and Advantage to your Country. At the same time I am aware that the Name subscrib’d will not at first sight bias you much in favour of the Writer. Nevertheless I have too high an Opinion of your Character to Imagine that any Misunderstanding which might formerly have subsisted between you and any part of my Family in which I myself coud have had no Share will at all prejudice you against me or in any degree withhold you from lending me your Advice and perhaps Assistance upon the present Occasion. I flatter myself I have some slight ground to go upon in this Case, which I own I am most willing to catch at. I am Married to your late Ward the Eldest Miss Masters and have now living with me her younger Sister still under Age and of course in a manner claiming your Patronage as well as their Mother the Widow of your late Friend. From this connexion it is well known to you Sir that I possess a very considerable Property in the City of Philadelphia and its Environs besides two or three Valuable Estates of my own in the Province of Pennsylvania and a whole undivided Proprietary of New Jersey, yet with all this Property I have not been able for more than two years past to procure One Shilling from that Country nor have I during that time so much as recievd a line from my Friend and Agent Mr. Tench Francis who it is probable has at this very time a handsome Sum of Money belonging to me in his hands. The Purse I brought with me to England is nearly Exhausted tho’ it has been managed with the strictest Œconomy. I have not yet tried nor woud I willingly at present what American Security woud produce in this Country. I shoud think myself infinitely obligd to you if you coud point out to me, in what manner I coud procure either from America or in any other Way a Temporary Subsistance. I have not a doubt but that in time Matters will turn out much to the Advantage of Every body concern’d and connected with that Country, let me Entreat you Sir to favour me with an Answer to this letter under Cover to my Bankers Mesrs. Barclay Bevan & Co. No. 56 Lombard Street, in doing which you will lay a lasting Obligation upon One of the many who reveres your Character and admires your Ability. Give me leave to subscribe myself Dear Sir Your very sincere Friend
Richd. Penn
